Exhibit 10.01

SILICON IMAGE, INC.

EXECUTIVE INCENTIVE COMPENSATION PLAN FOR FISCAL YEAR 2013

 

1. Purpose

This Executive Incentive Compensation Plan (this “Plan”) is designed to provide
financial incentives to certain executive employees of Silicon Image, Inc. (the
“Company”) based on and subject to the Company meeting and exceeding its
financial goals for the fiscal year ended December 31, 2013.

 

2. Eligibility

Executives of the Company (collectively, “Participants” and each a
“Participant”) selected by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”) shall be eligible to participate in
this Plan; provided however, that, except as expressly provided by the
Committee, neither Executives who are entitled to participate in any Company
Business Development- or Sales-incentive plan nor employees who begin their
employment with the Company on or after October 1, 2013 are eligible to
participate in this Plan. Participation in this Plan is at the sole discretion
of the Committee.

 

3. Administration

a.   This Plan shall be administered by the Committee which may delegate
specific administrative tasks to others as appropriate for administration of
this Plan.

b.   Subject to the provisions of this Plan, the Committee shall have exclusive
authority to designate the Participants eligible to participate in this Plan,
each Participant’s target incentive compensation under this Plan, the actual
amount (if any) of incentive compensation paid under this Plan (which amounts
may be less than, equal to or greater than a Participant’s target incentive
compensation), the date when incentive compensation (if any) will be paid.

c.   The Committee shall have all complete and exclusive discretion and
authority necessary or appropriate to administer this Plan, including, but not
limited to, the power to interpret this Plan, to prescribe, amend and rescind
rules and regulations relating to it, and to make all other determinations
necessary or advisable in the administration of this Plan, and such
determination shall be final and binding upon all persons having an interest in
this Plan.

 

4. Funding and Allocation of Incentive Compensation

Subject to the terms and conditions of this Plan, the Company will set aside
funds for the payment of incentive compensation to Participants if (i) the
Company’s actual revenue for the full fiscal year 2013 equals or exceeds 90% of
the planned revenue (“Plan Revenue”) for such period established in the 2013
Annual Operating Plan approved by the Board (“2013 Annual Operating Plan”) and
(ii) the Company’s operating income determined in accordance with generally
accepted accounting principles (“GAAP Operating Income”) for the full fiscal
year 2013 equals or exceeds 90% of the planned GAAP Operating Income established
in the 2013 Annual Operating Plan (the “Plan GAAP Operating Income”). The
aggregate amount funded will be a function of the extent to which the Company’s
actual revenue equals or exceeds 90% of the Plan Revenue and the Company’s GAAP
Operating Income equals or exceeds 90% of the Plan GAAP Operating Income.



--------------------------------------------------------------------------------

No funds will be set aside for the payment of incentive compensation under this
Plan if the Company’s actual revenue and/or GAAP Operating Income is less than
90% of Plan Revenue and Plan GAAP Operating Income. The Company will set aside
funds for the payment of incentive compensation to Participants if the Company
achieves the Plan Revenue and Plan Operation Income targets for fiscal year 2013
as follows:

 

% achievement    Funding ($k)   GAAP Revenue    GAAP Op Income       

90%

   90%    $ 463   

100%

   100%    $ 926   

110%

   110%    $ 1,351   

If the Company achieves 110% of the Plan Revenue, and GAAP Operating Income is
at or above 140% of the Company’s 2013 Plan GAAP Operating Income, then the
Company will fund an aggregate of $1,513,000, which is the maximum funding under
the Plan. In the event that the Company’s performance with respect to actual
revenue and GAAP Operating Income falls in between the targets established in
the 2013 Bonus Plan, the actual amounts will be calculated pro rata on a
straight line basis.

The actual incentive compensation that may be paid to each Participant will be
based on the Participant’s target incentive compensation, which is equal to a
percentage of base compensation. The amount of a Participant’s incentive
compensation will be based on the Company’s actual revenue and GAAP Operating
Income as described above. The Committee has complete and exclusive discretion
and authority to determine the amount of each Participant’s target incentive
compensation and the actual amount payable to each Participant and may amend or
terminate the 2013 Bonus Plan at any time. The amounts of incentive
compensation, if any, allocable to individual Participants will be determined by
the Committee in its sole discretion. The amounts of individual incentive
compensation payments may be less than, equal to or greater than the
participant’s target incentive compensation.

 

5. Payment

Incentive compensation under this Plan, if any, will be distributed as soon as
reasonably practicable following (i) public disclosure of the Company’s
financial results for Fiscal Year 2013 in its annual report on Form 10-K filed
with the Securities and Exchange Commission and (ii) any determination of the
amounts of incentive compensation allocable to Participants. Participants must
be employed by the Company as active employees at the time of computation and
distribution in order to be eligible to receive payment of incentive
compensation, if any, unless otherwise determined by the Compensation Committee.
Participants who begin their employment with the Company after January 1, 2013
but prior to October 1, 2013 shall be eligible to receive payment of pro-rated
incentive compensation (based on the full days of such Participant’s
employment). Participants who begin their employment on or after October 1, 2013
shall not be eligible for incentive compensation under the Plan. In addition,
Participants must complete all mandatory training(s) within the time noted in
the notice to employees to be eligible to receive incentive compensation. The
Committee may impose additional eligibility requirements on payment of incentive
compensation in its sole discretion. It is the objective of the Committee that
the entire funded amount for the payment of incentive compensation be
distributed to Participants.

 

6. General Provisions

 

  a. No Prior Funding

No amounts payable under this Plan shall be funded, set aside or otherwise
segregated prior to payment. The obligation to pay incentive compensation shall
at all times be an unfunded and unsecured obligation of the Company, and the
Company shall not be required to incur indebtedness to fund any incentive
compensation unless otherwise directed to do so by the Committee. Participants
shall have the status of general creditors. This Plan is not qualified under
Section 401(a) of the Internal Revenue Code of 1986, as amended, and is not
subject to any provisions of the Employee Retirement Income Security Act of
1974.



--------------------------------------------------------------------------------

  b. No Obligation to Employ

Eligibility for participation in this Plan is not evidence of, nor does it
constitute, a contract of employment between the Company and any individual.
Nothing in this Plan will confer or be deemed to confer on any individual any
right to continue in the employ of the Company or limit in any way the right of
the Company to terminate an individual’s employment at any time, with or without
cause. This Plan is not intended to and does not create any legal rights for any
employee.

 

  c. Amendment or Termination of Plan

This Plan may be amended or terminated by the Board or the Committee at any time
prior to funding or payment of incentive compensation hereunder.

 

  d. Headings

The headings of the sections hereof are inserted for convenience only and shall
not be deemed to constitute a part hereof nor to affect the meaning thereof.

 

  e. Withholding of Taxes

To the extent that the Company is required to withhold federal, state, local or
foreign taxes in connection with any benefit realized by a Participant under
this Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the realization of such benefit that the
Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required or requested to be withheld.

 

  f. Choice of Law

All questions concerning the construction, validity and interpretation of this
Plan will be governed by the law of the State of California. Any incentive
compensation will not be effective unless such incentive compensation is made in
compliance with all applicable laws, rules and regulations.